Citation Nr: 1118724	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  10-18 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to August 1973, to include service in the Republic of Vietnam.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA), Regional Office (RO), which denied the appellant's claim of service connection for the cause of the Veteran's death.

In April 2011, the appellant testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as multiorgan failure due to or as a consequence of metastatic spindle cell carcinoma with diabetes listed as a significant condition contributing to death but not resulting in the underlying cause.

2.  At the time of his death, the Veteran was in receipt of service connection for noninsulin dependent diabetes mellitus, pseudofolliculitis barbae, and internal derangement of the left knee.

3.  Resolving all reasonable doubt in favor of the appellant, diabetes mellitus contributed to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for the establishment of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the appellant's claim of service connection for the cause of the Veteran's death, which represents a complete grant of the benefit sought.  As such, no discussion of VA's duty to notify and assist are necessary.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2010).

In addition to the regulations cited above, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) (2010).  However, a claimant is not precluded from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The service personnel records show that the Veteran served in the Republic of Vietnam during the Vietnam era and participated in numerous combat missions.

At the hearing, the appellant testified that the Veteran's death was hastened by his diabetes mellitus.  At the time of his death, service connection was in effect for diabetes mellitus.  An amended August 2008 certificate of death shows that the immediate cause of death was multiorgan failure due to or as a consequence of metastatic spindle cell carcinoma with diabetes listed as a significant condition contributing to death but not resulting in the underlying cause.

A May 2009 VA examination report shows that the claims file was reviewed to obtain a medical opinion as to the cause of his death.  The Veteran was admitted at the Jackson VA Medical Center (VAMC) in March 2008 wherein he had a right radical nephrectomy for renal cell carcinoma.  He was found to have liver and lung lesions as well as bony metastasis.  He was readmitted in June 2008 with shortness of breath and hemoptysis.  He had a liver biopsy, which was benign.  Lung biopsy revealed inconclusive atypical cells.  Apparently he was admitted to Baptist Hospital twice after his discharge from the Jackson VAMC.  The records from the Baptist Hospital reflect that he had had multiple biopsies that were negative.  He had a bronchoscopy with biopsies and brushings which were negative.  He had respiratory distress after the bronchoscopy and was transferred to the intensive care unit.  He subsequently had an open lung biopsy for a tissue diagnosis.  The pathology was sent in consultation to the Mayo Clinic in Scottsdale, Arizona, which felt the Veteran had a spindle cell tumor.  The diagnosis was metastatic sarcomatoid renal cell carcinoma.  The Veteran developed widespread metastatic disease and multiorgan failure resulting in decrease of blood pressure and arrhythmia and his eventual death.  The VA examiner noted that his initial death certificate did not include diabetes among the causes, but the amended death certificate, which was prepared by a physician, added diabetes as other significant conditions contributing to death but not resulting in the underlying cause.

The VA examiner indicated that the record shows that the Veteran's diabetes was under control, and due to his weight loss, he had been taken off of his diabetic medication and was diet controlled.  There was no evidence to support that his diabetes materially or substantially contributed to his death or aggravation of his condition leading to his death.  Laboratory review did not support that his diabetes was poorly controlled nor contributed to his cause of death.  A pathology report documented that his cancer was not a sarcoma, but a malignant spindle cell tumor that was less likely than not a lung cancer.  The examiner added that the spindle cell carcinoma was not at least as likely as not related to the Veteran's military service was not an Agent Orange presumptive disability; and the Veteran's death was not at least as likely as not cause by, a result of, or aggravated by his diabetes.

A private medical record from B. S. W., M.D., dated in November 2009, shows that the Veteran was 60 year old who had been seen primarily for a second opinion.  He was found to have probable metastatic disease but had undergone multiple biopsies, which had returned as negative.  Therefore, clinically he was continuing to decline.  He was admitted to the hospital for the purpose of possible open lung biopsy to identify process.  He did subsequently undergo open biopsy per pathology.  Findings were suspicious but nondiagnostic for malignancy. Therefore, his biopsies were referred to the Mayo Clinic for a second opinion.  Per their review, it was felt that the lung biopsy was consistent with malignant spindle cell tumor with extensive vascular or perivascular lymphogenic spread.  Given the Veteran's history of renal cell, it was noted that sarcomatoid renal cell carcinoma could also have this appearance.  However, original renal cell pathology was not available.  Dr. W. concluded that if the Veteran could have biopsies from the lung compared to original renal cell pathology, if these were truly identical and he was service-connected secondary to his renal cell, then the argument would be that he would have had cause of death secondary to service-connected illness.

In light of the foregoing and resolving reasonable doubt in the appellant's favor, the Board finds that although it remains essentially debatable as to the extent to which the Veteran's diabetes mellitus contributed to his death, the Veteran August 2008 amended certificate of death, which was prepared by a physician, is probative of the fact that the diabetes was a significant condition contributing to death.  As such, the Board finds that the Veteran's diabetes mellitus contributed substantially or materially to cause his death.

The Board has considered the May 2009 VA examination report in which the examiner concluded that there was no evidence to support that the diabetes materially or substantially contributed to the Veteran's death or aggravation of his condition leading to his death.  However, while the VA examiner noted the amended certificate of death, the opinion proffered did not reconcile the contradictory conclusion made Dr. W. in the amended certificate of death that the diabetes was a significant condition contributing to death.  As such, the Board finds that this opinion is of limited probative value.

The Board finds probative the findings of Dr. W., who was the certifying examiner in both the initial and amended certificates of death, in concluding that diabetes was a significant condition that contributed to the Veteran's death.  As such, the Board finds that the cause of death as set forth in the amended certificate of death is at the very least in equipoise with the other competent medical evidence of record.  The Board thus finds that service connection is warranted for the cause of the Veteran's death.  As such, the claim will be granted on the basis of the application of benefit of the doubt in the appellant's favor.


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


